                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 YARISA LEWIS                                        :
                                                     :
                        Plaintiff                    :
                                                     : Civil Action No. 2:20-CV-03159-JMY
         v.                                          :
                                                     :
 ACCOUNT RESOLUTION SERVICES, LLC,                   :
 EXPERIAN INFORMATION SOLUTIONS,                     :
 INC.                                                :
                                                     :
                        Defendants                   :

       PETITIONER ARS ACCOUNT RESOLUTION SERVICES’ REPLY BRIEF IN
     SUPPORT OF ITS MOTION TO QUASH PLAINTIFF’S ATTEMPTED SERVICE OF
              PROCESS AND TO DISMISS PLAINTIFF’S COMPLAINT

        Petitioner, ARS Account Resolution Services (“Petitioner” or “ARS Account Resolution

Services”), by and through its undersigned counsel, submits this Reply Brief in Support of its

Motion to quash the attempted service of process on Petitioner and to dismiss Plaintiff’s Complaint

pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

I.      Argument

        Contrary to Plaintiff’s claims, Petitioner has never evaded or refused service in this case.

(Doc. 17 at pp. 1-4). Plaintiff has never served this lawsuit on Petitioner. (Doc. 13-3 at ¶¶ 9-11).

Plaintiff has attempted to serve Petitioner with a Summons and Complaint involving “Account

Resolution, Services, LLC,” which is not Petitioner. (Doc. 1; Doc. 13-3 at ¶ 6; see Docket Entry

dated June 29, 2020). To the extent that Plaintiff was attempting to serve Petitioner, the Summons

was defective as it named an entity that is completely unrelated to Petitioner. (See Docket Entry

dated June 29, 2020); Fed. R. Civ. P. 4(a)(1)(B). Plaintiff purports to have served Petitioner at

3429 Regal Drive, Alcoa, TN 37701, but Petitioner does not have an address or a registered agent

at this location. (Doc. 13-3 at ¶¶ 9-10; Doc. 17 at p. 2). An individual named Ashley Durban

                                                 1
purportedly “accepted” service, but there is no one with this name who is employed by Petitioner.

(Doc. 13-3 at ¶ 10). Thus, there is no evidence that Plaintiff has served Petitioner with this lawsuit.

       Plaintiff claims that the process server who went to Petitioner’s address was “told that the

location was not accepting service and gave another address.” (Doc. 17 at pp. 1-2). Plaintiff’s

Opposition provides no support regarding the process server’s alleged statement. (Docs. 17-18).

Plaintiff’s Opposition has failed to identify any details about the individual(s) who allegedly told

the process server to go to another address. (Docs. 17-18).

       Plaintiff cites Agnew v. E*Trade Sec. LLC, 811 F. Supp. 2d 1177 (E.D. Pa. 2011) in an

attempt to argue that service was effectuated on Petitioner. (Doc. 17 at pp. 2-3). However, the

facts in that case are completely distinguishable. The petitioners attempted to serve the lawsuit

initially upon the defendant’s attorney. See Agnew, 811 F. Supp. 2d at 1180-1181. The court

subsequently directed the defendant at a conference to provide contact information for individuals

who could receive service from the U.S. Marshals Service. Id. at 1181. The U.S. Marshals Service

was then unable to serve the defendant at the location that was provided by the defendant. Id. The

defendant then provided the Deputy U.S. Marshal with another address for service but the Deputy

U.S. Marshal was not able to effectuate service at that address either. Id.

       Here, Plaintiff attempted to serve Petitioner directly, and there was no involvement of the

U.S. Marshals. (Doc. 18). There is no evidence that Plaintiff tried to contact any of Petitioner’s

attorneys regarding serving the lawsuit or to inquire as to who might be authorized to accept service

of the lawsuit. Plaintiff also has no details regarding who allegedly told the process server to go

to a different address. (Doc. 18). Thus, Plaintiff has failed to serve this lawsuit on Petitioner, and

has shown no good cause for extending Plaintiff’s deadline for service.




                                                  2
II.      Conclusion

      For the foregoing reasons, Petitioner ARS Account Resolution Services respectfully requests

that this Court grant its Motion, quashing the attempted service of Plaintiff’s Complaint and

dismissing Plaintiff’s Complaint pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.



                                              Respectfully submitted,


                                              KAUFMAN DOLOWICH & VOLUCK, LLP

                                      By:     /s/ Monica M. Littman
                                              RICHARD J. PERR, ESQUIRE
                                              MONICA M. LITTMAN, ESQUIRE
                                              Four Penn Center
                                              1600 John F. Kennedy Blvd., Suite 1030
                                              Philadelphia, PA 19103
                                              Telephone: (215) 501-7002
                                              Facsimile: (215) 405-2973
                                              rperr@kdvlaw.com; mittman@kdvlaw.com
                                              Attorneys for Petitioner ARS Account Resolution
                                              Services
Dated: January 12, 2021




                                                 3
                                    CERTIFICATE OF SERVICE

        I, MONICA M. LITTMAN, hereby certify that on this date I served a true and correct copy
of the foregoing electronically via the Court’s CM/ECF system on the following:

                                        Nicholas Linker, Esquire
                                            Zemel Law LLC
                                    1373 Broad Street, Suite 203-C
                                           Clifton, NJ 07013
                                         nl@zemellawllc.com
                                   Attorney for Plaintiff Yarisa Lewis

                                        Kelly M. Locher, Esquire
                                                Jones Day
                                             500 Grant Street
                                                Suite 4500
                                          Pittsburgh, PA 15219
                                         klocher@jonesday.com

                                   Mohammad A. Ghiasuddin, Esquire
                                           Margolis Edelstein
                                      The Curtis Center, Suite 400E
                                      170 S. Independence Mall W.
                                      Philadelphia, PA 19106-3337
                                   mghiasuddin@margolisedelstein.com
                       Attorneys for Defendant Experian Information Solutions, Inc.



                                                        /s/ Monica M. Littman
Date: January 12, 2021                                  MONICA M. LITTMAN, ESQUIRE



4847-2461-5126, v. 1




                                                    4
